Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 1 of 8




                   EXHIBIT G
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox                              https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                                         http s://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                               Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 2 of 8


         Vox

          How Trump's internet built and broadcast the Capitol insurrection
          Online extremists started planning the chaos of January 6 months ago.
          By Rebecca Heilweil and Shirin Ghaffary   Jan 8, 2021, 5:00pm EST




                                                                                                                   ,




                                                                   0                  uttP4..,            .4,          .RM 1199




                                                              .
                                                              IN


         People associated with far-right online movements such as QAnon breached the Capitol on Wednesday. I Saul Loeb/AFP via Getty Images



                                                                                       Ali Alexander, a far-right activist and conspiracy theorist,

                              0E111                                                    posted a video to YouTube on Christmas Day, urging people to
                                                                                       come to Washington, DC, on the day that Congress would
                               MEM                                                     finalize Joe Biden's election to the US presidency.

          With a triumphant soundtrack, the video features President Trump at a rally declaring, "We will never give in. We will never
          give up, and we will never back down. We will never ever surrender?' It urges people to register to attend on a website,
          WildProtest.com, directing them to get to the Capitol building by 1 pm on the day of the event. The website even offered to
          help people find rides to get there.

          This was just one of a slew of efforts from online communities that came together for the insurrection at the United States
          Capitol on Wednesday that left at least five people dead and many more injured. Many of these groups had been building
          enthusiasm online for such an event for years. They planned Wednesday's event on social media and, as it was happening,
          gleefully livestreamed the destruction.

          The events represent a turning point for the nation in its reckoning with the impact of online extremism. While
          misinformation researchers have warned for years of the growing influence of groups like QAnon, the Proud Boys, and neo-
          Nazis, Wednesday's storming of the Capitol was the clearest evidence yet that these movements threaten to destabilize
          American democracy.

          It's now undeniable that extremists online, ignited and enabled by Trump, have a real-world impact on US politics. And
          although Facebook and Twitter have taken unprecedented action to limit Trump's accounts in the wake of this disaster,
          many of the president's social media supporters have already established deeply intertwined networks of online
          communities that continue to encourage future chaos and sow doubt in the democratic process.

          The Capitol mob began organizing weeks ago for the violence that occurred on January 6, planning inside conspiracy theory
          and far-right online communities on platforms like Parler and Gab. Groups that typically live in the darker corners of the



1 of
1 of 7
     7                                                                                                                                         1/11/2021, 8:48
                                                                                                                                               1/11/2021, 8:48 AM
                                                                                                                                                               AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox                                             https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                                                        https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                     Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 3 of 8


          Vox                                                                               recode
          1'W.   1-1.1. lllally   GAtJCS   1.3   1.1.0.V. Lulls   vv al   uGu   L11aL 11uG1uGL   1Jla L1V1111J   1.1.0.{1



          misinformation, the event demonstrated how online radicalization could lead to violence and even threaten US democracy.

          The disarray and violence in Washington on January 6 drew a big audience, too. More than 23 million people watched the
          event on cable news stations — it was the most-watched day in CNN's 40-year history, averaging 5.22 million viewers — and
          millions more followed along online via livestreams. There were more than 4.6 million mentions of unrest at the Capitol
          between 12 am and 6:30 pm ET that day, according to Zignal Labs, a firm that tracks online misinformation. The number of
          mentions first spiked after Trump spoke at the "Save America" rally in front of the White House and then surged after the
          mob breached the Capitol.

          While the tumult was stunning, it was not surprising. The groups that stormed Capitol Hill this week have long been active
          on platforms like Gab and 4chan, and more recently, they've adopted newer tools like the lightly moderated social media site
          Parler and the anonymous messaging service Telegram to organize. Some have continued to use mainstream platforms like
          Twitter, Facebook, and YouTube. Still, some say these disparate online communities linking up and taking to the streets on
          live TV was inevitable.

          "Online extremism isn't ever just online; said Nina Jankowicz, a researcher on online misinformation at the Woodrow
          Wilson Center. "We've seen so many examples this year of hate speech and incitement spilling over into real life. What
          happened yesterday is another extension of that?'

          Years of online radicalization led to the Capitol riot
          For years, members of movements like QAnon, the Proud Boys, and the Three Percenters, a far-right militia group — not to
          mention hordes of white supremacists and conspiracy theorists — have been allowed to accumulate and grow on platforms
          like Facebook, YouTube, and Twitter. While the mainstream social networks have taken action to restrict and even ban the
          groups, many had already achieved a significant level of organization, leaving critics to say that the crackdown came too
          late.

          "Social media platforms, for years, have allowed their algorithms to boost disinformation and far-right organizing; said Fadi
          Quran, campaign director at the human rights group Avaaz. "In DC, we saw QAnon conspiracists and other militias that
          would never have grown to this size without being turbo-charged by Facebook and Twitter?'

          He added, "The platforms are still reacting with Band-Aid policies instead of the surgical procedures needed to fix this
          problem, like detoxing their algorithms and providing clear retroactive corrections;

          Violent events like the "Unite the Right" rally in Charlottesville, the attack at the Christchurch mosque, and the Pittsburgh
          synagogue shooting often have their roots in anger and bigotry that festers online. It's also undeniable that Trump and his
          high-profile followers have become instigators. By spreading misinformation and false claims that the election was stolen —
          and by giving tacit approval to groups like QAnon and the Proud Boys — Trump's online rhetoric excited his base and
          encouraged the storming of the Capitol.

          Pro-Trump pages on mainstream sites like Facebook and Twitter amped up the event, with some latching onto Trump's
          December tweet claim that January 6 would be "wild."

          Meanwhile, a host of pro-Trump websites, including trumpmarch.com, wildprotest.com, and stopthesteal.us, boosted
          interest in the event. There's also evidence that specific instructions for taking the Capitol appeared on sites like Parler,
          4chan, and Gab.

          "These are unmoderated closed spaces where only people with fringe and extremist ideologies spend their time," said



22 of
   of 7
      7                                                                                                                                                      1/11/2021, 8:48
                                                                                                                                                             1/11/2021, 8:48 AM
                                                                                                                                                                             AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox              https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                         https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                           Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 4 of 8


         Vox
          These were the spaces where people who planned to attend the rally openly discussed potential violence at Trump's "Save
          America" rally on January 6. In one Facebook group called Red-State Secession, which was eventually taken down, people
          posted about the weapons they planned to carry with them to the event, according to the New York Times. Telegram, Parler,
          Reddit, and sites like TheDonald.win, a forum that's an offshoot of a banned Donald Trump subreddit, also hosted
          discussion about sneaking guns into the event.

          In the weeks and days leading up to January 6, a slew of hashtags implied that violence could occur at the rally. Many posted
          #Jan6 encouraging excitement about the date, but others implied even further disruption, including #wildprotest
          (presumably referencing Trump's "wild" tweet), #fightback, and #midnightride, according to research from First Draft, a
          misinformation and disinformation research firm.



                 Mentions of unrest jumped after Trump's "Save America" rally
                 speech


                                       Rally participants breach
                                         the Capitol building
                                                                   ft

                 1



                 SOK



                 60K



                 40K
                                                                        Trump
                                                                        speaks at the
                 20K                                                    rally



                 0
                         12 am     3am      Gam      9am      12 pm   3 pm    6 pm      9 pm    12 am    3am      Gam       9am
                         Jan 6                                                                  Jan 7

                 Zignal Labs tracked mentions of unrest-related terms like "storm the Capitol" on social media and across the
                 Internet.
                 Source: Zignal Labs                                                                recOde BY VOX



3 of
3 of 7
     7                                                                                                                          1/11/2021, 8:48
                                                                                                                                1/11/2021, 8:48 AM
                                                                                                                                                AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox                  https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                             https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                      Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 5 of 8


         Vox
          4chan as well as online factions, like the Proud Boys, white supremacist extremists, and communities associated with
          QAnon.

          Meanwhile, the president continued to rile up his base. Trump said in a tweet that Washington was "being inundated with
          people who don't want to see an election stolen." And if the fuse for an explosive situation had been laid out in the weeks
          preceding the event, Trump lit the match when he concluded his speech at the rally by declaring that he and his supporters
          were going to give Republicans the "kind of pride and boldness that they need to take back our country." Trump urged the
          crowd to "walk down Pennsylvania Avenue."

          The mob stayed online during the violence
          As the rally turned into the insurrection on Capitol Hill, swaths of online agitators remotely encouraged violence of the
          event. As the mob streamed video and posted about their activities on social media, commenters urged them to break into
          the Capitol building.

          Tim Gionet, who goes by the handle Baked Alaska online, was one of the more prominent livestreamers present. The 33-
          year-old was not unknown before January 6: Gionet had already been labeled as a white nationalist by the Southern Poverty
          Law Center, and he'd previously been booted from both Twitter and YouTube. On the day of the Capitol insurrection, he
          turned to the platform DLive, a blockchain-based service where he has more than 16,000 followers.

          One video, viewed about 7,000 times, shows Gionet wearing a brown jacket and black hat, walking around the Capitol, while
          the livestream's viewers encourage him to go inside the building.



                         r        -   0 BakedAlaska Followers • 16.71K
                                      Q2.26K 40 6 9K
                                                                                                         Subscribe   Follow



                                                                                  p
                                                                                  •
                                                                                      ite,".14




                                                                     li


                                                                                                 7,11!

                                                                                                   at


                           tet5g00001. Lion't walk   run

                     .j    Teem   Demosthenes HANG-TRAITORS

                          .5-wamptioe_ker L5.iz Ihey're
                                                   y!re. 160

                     +;" ,a4A Daolc.PP yob

                     •     roa...•CinitilanNaliKnatiit         Ef

                     _ck vcoron eRE4O-4 coNcj7RE
                            ro an mm-A

                          ATRICITS
                 •



                                         TRUMP RALLY DC             REPLAY




4 of
4 of 7
     7                                                                                                                            1/11/2021, 8:48
                                                                                                                                  1/11/2021, 8:48 AM
                                                                                                                                                  AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox                      https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                                 https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                           Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 6 of 8


          Vox

          "They're storming the Capitol," one user wrote to Gionet. Another wrote: "TRUMP GAVE YOU AN ORDER STORM THE
          CAPITOL NOW" Soon after, Gionet followed another group of Trump supporters closer to the building. That feed eventually
          ended, but Gionet then posted a new video from inside the building. In it, he attempted to call President Trump on a
          congressional phone while commenters demanded more violence. "SMASH THE WINDOW," wrote one. "HANG ALL THE
          CONGRESSMAN," wrote another. (Gionet eventually streamed himself being kicked out of the Capitol building by law
          enforcement.)

          Also in attendance in Washington that day was Ali Alexander, a prominent promoter of "stop the steal" demands on social
          media, which are predicated on the conspiracy theory that the election was somehow stolen from Trump. In the days before
          the rally, Alexander warned his 41,000 followers on Parler, "If DC escalates ... so do we." He told his followers that on the day
          of the rally, "DC becomes FORT TRUMP?' And on January 6, Alexander urged attendants to "keep each other safe & rowdy."



                                                 Kristen Doerer
                                                 Kristen Doerer
                                                 @k2doe
                                                 @k2doe

                                         This is
                                         This  is Ali
                                                  Ali Alexander,
                                                      Alexander, leader  of the
                                                                  leader of the so-called
                                                                                so-called Stop    the Steal
                                                                                             Stop the Steal
                                         campaign,
                                         campaign, saying:     “I don't
                                                       saying: "I don’t disavow  this. II do
                                                                        disavow this.     do not
                                                                                             not denounce
                                                                                                 denounce
                                         this.”
                                         this."




                                         3:11 PM
                                         3:11 PM ·• Jan
                                                    Jan 6, 2021
                                                        6, 2021

                                             554
                                             554          410 people
                                                          410        are Tweeting
                                                              people are Tweeting about
                                                                                  about this
                                                                                        this



          After the event, another "stop the steal" Parler account with nearly 200,000 followers celebrated the taking of the Capitol as
          "one of the biggest gatherings in history."

          The rest of the mob shared their stories to smaller audiences with posts on Twitter, Facebook, and Instagram. As Recode's




55 of
   of 7
      7                                                                                                                               1/11/2021, 8:48
                                                                                                                                      1/11/2021, 8:48 AM
                                                                                                                                                      AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox                 https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                            https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                           Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 7 of 8


         Vox
          involvement.

          While many people viewing these images were shocked to see US democracy physically in peril, people in extremist social
          media circles were celebrating — emboldened and empowered by visuals of the rioting, looting, and harm. Almost
          immediately after news spread that a person was killed, some users on social media depicted her as a martyr of their cause,
          rather than someone who participated in what's been called an act of domestic terrorism.

          The digital footprint left by the perpetrators of Wednesday's violence is serving as a kind of fodder fueling further
          extremism. And so far, social media companies have not been fully able, or willing, to stop that. Posts celebrating the events
          of Wednesday will continue to proliferate and could help encourage other similar events in the future, according to Robert
          Evans, an investigative journalist at the research collective Bellingcat.

          "The kind of experience that a lot of people, especially the more extreme people, had on the 6th is not completely dissimilar
          to a drug," Evans said. "They got a very powerful high from storming the Capitol and they will be looking for the next high,
          the ones at least who don't wind up in custody!'

          Things could get worse
          In response to the events of Wednesday, social media companies said they were amping up their response to take down calls
          for violence on their platforms. They also took more severe measures against President Donald Trump than they've ever
          taken before, with Facebook blocking his ability to post until the end of his presidency if not permanently. But many say it's
          too late, and not enough.

          "The platforms haven't taken action over the past four years," said Jankowicz, of the Woodrow Wilson Center. "We've seen a
          couple standout incidents. But for the most part, it's been, `Yeah, it's okay to post hate speech, we're just going to ignore it:
          Finally, that line has been crossed."

          That said, while limiting Trump's ability to post amounts to action, it doesn't come close to solving the problem of online
          extremism. And as Morgan, the Yonder CEO, argues about social media companies' role in all this, "There's no action that
          they can take in any given crisis that's going to undo the underlying problem that they created!' Several members of
          Congress have echoed similar statements.

          "These isolated actions are both too late and not nearly enough," said Sen. Mark Warner in a statement. "As I have
          continually said, these platforms have served as core organizing infrastructure for violent, far right groups and militia
          movements for several years now — helping them recruit, organize, and coordinate and in many cases (particularly in
          respect to YouTube) generate profits from their violent, extremist content!'

          Sen. Joe Manchin, meanwhile, called on Twitter CEO Jack Dorsey to suspend Donald Trump from Twitter for the remainder
          of his presidency, following Facebook's decision to do so.

          Even if mainstream platforms like Facebook, Twitter, and YouTube further restrict Trump and the violent rhetoric of some
          of his followers, those followers may just migrate and empower fringe platforms like Gab and Parley, who welcome them
          with open arms. But it's clear that a reckoning with the platforms will continue and that their role in what led to the events of
          Wednesday will only be further scrutinized.

          "We are going to be dealing with the implications of this for some time," Jankowicz said. "It doesn't matter that Trump's
          account on Facebook is frozen for the next two weeks. That infrastructure and behavior is part of society now, and the line
          between offline and online extremism — if there ever really was one— has been blurred!'




6 of
6 of 7
     7                                                                                                                              1/11/2021, 8:48
                                                                                                                                    1/11/2021, 8:48 AM
                                                                                                                                                    AM
How Trump
How Trump supporters
          supporters planned
                     planned the
                             the Capitol
                                 Capitol riot
                                         riot online
                                              online -- Vox
                                                        Vox               https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                                                                          https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-righ...
                           Case 2:21-cv-00031-BJR Document 11-5 Filed 01/12/21 Page 8 of 8


          Vox

          Support Vox's explanatory journalism

          Every day at Vox, we aim to answer your most important questions and provide you, and our audience around the world,
          with information that empowers you through understanding. Vox's work is reaching more people than ever, but our
          distinctive brand of explanatory journalism takes resources. Your financial contribution will not constitute a donation, but it
          will enable our staff to continue to offer free articles, videos, and podcasts to all who need them. Please consider making a
          contribution to Vox today, from as little as $3.




                                    VIDEOS FROM VOX
                           FEATURED VDEOS




77 of
   of 7
      7                                                                                                                         1/11/2021, 8:48
                                                                                                                                1/11/2021, 8:48 AM
                                                                                                                                                AM
